DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s submission filed on 08/21/2019.  Claims 1-20 are pending in the application. As such, Claims 1-20 have been examined. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	The drawings filed on 08/21/2019 have been accepted and considered by the Examiner.

Allowable Subject Matter
4.	 Claims 1-20 are found allowable over the prior art of record for at least the following rationale. Notwithstanding, the teachings in Kontio et al., (J. Kontio, L. Laaksonen and P. Alku, "Neural Network-Based Artificial Bandwidth Expansion of Speech," in IEEE Transactions on Audio, Speech, and Language Processing, vol. 15, no. 3, pp. 873-881, March 2007), hereinafter referred to as KONTIO, discloses an “…artificial bandwidth expansion…method that expands the bandwidth of the narrowband speech signal in the receiving end of the transmission link by adding new frequency components to the higher frequencies, i.e., up to 8 kHz…new method for artificial bandwidth expansion, termed Neuroevolution Artificial Bandwidth Expansion (NEABE) is 
    PNG
    media_image1.png
    309
    529
    media_image1.png
    Greyscale
” (See e.g., KONTIO Abstract, §§ II, III, Fig. 1).

    PNG
    media_image2.png
    394
    699
    media_image2.png
    Greyscale
	Further, Soni et al., (M. H. Soni and H. A. Patil, "Effectiveness of ideal ratio mask for non-intrusive quality assessment of noise suppressed speech," 2017 25th European Signal Processing Conference (EUSIPCO), Kos, 2017, pp. 573-577), hereinafter referred to as SONI, discloses using “…Ideal Ratio Mask (IRM)…to be very effective tool in many applications such as speech segregation, speech enhancement for hearing aid design and noise robust speech recognition tasks…IRM provides information regarding the amount of signal power at each Time-Frequency (TF) unit in a given signal-plus-noise mixture…propose to use the IRM for non-intrusive quality assessment of noise suppressed speech…quality assessment problem is posed as a regression problem and the mapping between statistics of acoustic features, namely, Mel Filterbank Energies (FBEs) plus IRM features and the subjective score of the corresponding utterances was found using single-layer Artificial Neural Network (ANN)…” (See e.g., SONI Abstract, §II, Fig. 1)
Furthermore, Shah et al., (N. Shah, H. A. Patil and M. H. Soni, "Time-Frequency Mask-based Speech Enhancement using Convolutional Generative Adversarial Network," 2018 Asia-Pacific Signal and Information Processing Association Annual Summit and Conference (APSIPA ASC), Honolulu, HI, USA, 2018, pp. 1246-1251), hereinafter referred to as SHAH, discloses an architecture comprising how “…Speech Enhancement (SE) system deals with improving the perceptual quality and preserving the speech intelligibility of the noisy mixture… Time-Frequency (T-F) masking-based SE using the supervised learning algorithm, such as a Deep Neural Network (DNN), has outperformed the traditional SE techniques… propose to use a Convolutional Neural Network (CNN)-based Generative Adversarial Network (GAN) for inherent mask estimation. GAN takes an advantage of the adversarial optimization, an alternative to the other Maximum Likelihood (ML) optimization-based architectures…also show the need for supervised T-F mask estimation for effective noise suppression…” (See e.g., SHAH Abstract, §§ 2, 3).
Nevertheless, it is earnestly noted that in consideration of the aforementioned presented teachings in KONTIO, SONI, and SHAH, said teachings are still respectfully found to fail to teach or fairly suggest either individually or in a reasonable combination the presented limitations in independent Claims 1, 14, and 16 as specifically recited.
Similarly, dependent claims 2-13; 15; and 17-20; further limit allowable independent Claims 1, 14, and 16 correspondingly, and thus they are also allowable over the prior art of record by virtue of their dependency.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  


Conclusion
5.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jain et al., (U.S. Patent Application Publication: 2019/0122689), hereinafter referred to as JAIN, discloses see e.g., “… processing an input signal that represents a signal of interest captured in the presence of noise to generate a de-noised estimate of the signal of interest…receiving an input signal representing a signal of interest captured in the presence of noise… processing at least a portion of the input signal using a digital filter to generate a filtered signal, the digital filter configured to suppress at least a portion of spectrum of the noise…further includes processing the filtered signal using a first neural network to generate a de-noised estimate of the signal of interest, wherein the first neural network is trained to compensate for distortions introduced by the digital filter in the signal of interest.. (See e.g., JAIN, Abstract, Figs. 1-3).
Please, see PTO-892 for more details. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
7.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656